Name: Commission Regulation (EEC) No 2212/83 of 29 July 1983 implementing Decision No 1/83 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 83 Official Journal of the European Communities No L 213/ 11 COMMISSION REGULATION (EEC) No 2212/83 of 29 July 1983 implementing Decision No 1/83 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies) HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision No 81 /968/EEC of 24 November 1981 on the application of derogations from the definition of originating products under the Second ACP-EEC Convention ('), Whereas the ACP-EEC Customs Cooperation Committee set up under the Second ACP-EEC Convention, signed at Lome on 31 October 1979 , adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to that Convention, Decision No 1 /83 ; Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measures required to implement that Decision , Article 1 Decision No 1 /83 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1983 until 28 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 9 . 12 . 1981 , p. 30 .